per curiam:
Nuevamente, nos vemos obligados a ejercer nuestro poder disciplinario y ordenar la suspensión inme-*516diata e indefinida de un miembro de la profesión jurídica por incumplir con los requerimientos de la Oficina de Ins-pección de Notarías (ODIN) y con las órdenes de este Tribunal.
I
Luego de la concesión de varios términos y de agotar esfuerzos mediante comunicaciones escritas y telefónicas, la ODIN no tuvo otro remedio que presentar ante este Tribunal un Informe Especial, en torno a varias omisiones e incumplimientos por parte del Ledo. Juan C. Ramírez Ramos (licenciado Ramírez Ramos).(1) Del Informe Especial surge que el licenciado Ramírez Ramos incurrió en múltiples omisiones de sus obligaciones como notario e incumplió con varios requerimientos realizados por la ODIN. En específico, el licenciado Ramírez Ramos ha incumplido con su obligación de remitir a la ODIN, dentro de los términos dispuestos en el ordenamiento notarial, treinta y nueve Informes de Actividad Notarial Mensual y los Informes Estadísticos de Actividad Notarial Anual correspondientes a los años 2011 al 2013. No surge evidencia ante la ODIN de que el licenciado Ramírez Ramos tenga vigente la fianza notarial requerida por ley.
Ante ese cuadro, el 21 de noviembre de 2014 la ODIN le cursó una carta por motivo de sus incumplimientos. A pe-sar de que se orientó al abogado sobre el derecho aplicable y las consecuencias disciplinarias de su incumplimiento, de que se le advirtió sobre la gravedad de la conducta y que se le concedió un término de diez días para rendir todos los documentos adeudados, el abogado no contestó los requeri-mientos de la ODIN. En consecuencia, el 15 de enero de 2015 la ODIN le dirigió una segunda comunicación al no-*517tario, en la cual le indicó que le concedía un término final e improrrogable de quince días, esto es, hasta el 30 de enero de 2015. Sin embargo, no compareció.
Según consta en el Informe Especial, la ODIN intentó localizar al licenciado Ramírez Ramos por la vía telefónica y mediante correo electrónico. El licenciado Ramírez Ramos contestó la comunicación cursada por correo electró-nico y adujo que no practica la notaría y que entendía que, a pesar de que tenía problemas de salud, los índices esta-ban siendo presentados como de costumbre. Ante esas ale-gaciones, mediante carta de 16 de marzo de 2015, la ODIN le concedió hasta el 25 de marzo de 2015 para cumplir con los documentos requeridos. Nuevamente, el licenciado Ra-mírez Ramos incumplió.
Habida cuenta de que el licenciado Ramírez Ramos in-cumplió con los requisitos de la ODIN, el 7 de agosto de 2015 este Tribunal emitió una Resolución y le ordenó que se expresase en torno al Informe Especial. A pesar de ello, el licenciado Ramírez Ramos incumplió con nuestra orden y no compareció. Por lo tanto, el 8 de septiembre de 2015 la ODIN presentó una Moción Notificando Incumplimiento de Orden. Evaluada la moción, el 26 de febrero de 2016 emi-timos una orden al licenciado Ramírez Ramos para que mostrara causa por la cual no debía ser suspendido de la profesión de la abogacía. Dicha orden se le notificó perso-nalmente al abogado el 4 de marzo. Lamentablemente, el licenciado Ramírez Ramos también incumplió con lo orde-nado en esa Resolución.
II
Sabido es que nuestro Código de Ética Profesional establece las normas mínimas de conducta que deben regir a los miembros de la ilustre profesión de la abogacía en el desempeño de sus funciones. In re De Jesús Román, 192 DPR 799, 802 (2015); Canon 2 del Código de Ética Profe*518sional, 4 LPRA Ap. IX. Véanse, también: In re Cepero Rivera et al., 2015 TSPR 119, pág. 9, 193 DPR 1021 (2015); In re López González et al., 2015 TSPR 107, pág. 5, 193 DPR 1021 (2015).
En múltiples ocasiones nos hemos visto obligados a disciplinar a abogados que incumplen con su deber de contestar con diligencia los requerimientos de este Tribunal y acatar nuestras órdenes. In re Rivera Trani, 188 DPR 454, 460 (2013); In re Guzmán Rodríguez, 187 DPR 826, 829 (2013). Desatender nuestros requerimientos es incompatible con la práctica de la profesión, pues constituye una violación al Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, y menoscaba nuestro poder inherente de regular la profesión jurídica. In re Cepero Rivera et al., supra, pág. 10; In re López González et al., supra, pág. 6; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829. Por lo tanto, tal conducta conlleva la separación inmediata e indefinida del ejercicio de la abogacía. Véanse: In re López González et al., supra, págs. 6-7; In re Rivera Trani, supra, pág. 461; In re Guzmán Rodríguez, supra, pág. 829.
Del mismo modo, hemos establecido que el deber de responder no se circunscribe a los requerimientos emitidos por este Foro, toda vez que se extiende a las exigencias que le imponga cualquier otro foro al que el abogado se encuentre obligado a comparecer. In re Piñeiro Vega, 188 DPR 77 (2013); In re García Baliñas, 167 DPR 125 (2006). A tales efectos, este Tribunal consecuentemente ha requerido igual obediencia a las órdenes de la ODIN. In re Piñeiro Vega, supra; In re Montes Díaz, 184 DPR 90, 94 (2011).
Al amparo de la normativa jurídica expuesta, evaluaremos la conducta del abogado de epígrafe.
*519III
En el informe presentado a este Tribunal, el Director de la ODIN ha expuesto de forma detallada las gestiones re-alizadas para requerirle al abogado de epígrafe que cumpla con los requisitos reglamentarios que hemos examinado. No obstante, éste ha desatendido en repetidas ocasiones sus requerimientos. En consecuencia, éste nos refirió el asunto para que ejerzamos nuestra facultad disciplinaria.
Este Tribunal, por su parte, le concedió al abogado am-plia oportunidad para que compareciera ante nos y acredi-tara su cumplimiento con los requisitos de la ODIN y con los requerimientos de este Tribunal, lo cual no hizo. Éste incumplió con los requerimientos de la ODIN y no compa-reció ante nos, en clara inobservancia de nuestras órdenes.
De lo anterior resulta claro que el abogado de epígrafe ha incumplido con los requisitos de la ODIN y de este Tribunal y ha asumido una actitud despreocupada en cuanto a este asunto. Asimismo, ha tomado livianamente nuestros requerimientos y, aún hoy no ha comparecido ante nos para cumplir con lo ordenado.
Así pues, la dejadez y la desidia de este abogado nos obligan a decretar que ha incumplido con su deber de guar-dar el mayor respeto hacia este Tribunal, relegando su res-ponsabilidad de regirse por el Código de Ética Profesional y de satisfacer los requisitos reglamentarios que se han establecido para garantizar el mejoramiento profesional y la diligencia de quienes ejercen la profesión jurídica. Como guardianes de nuestra jurisdicción disciplinaria, no pode-mos avalar este proceder.
IV
Al amparo de los fundamentos que anteceden, suspen-demos inmediata e indefinidamente al Ledo. Juan C. Ra-*520mírez Ramos del ejercicio de la abogacía y la notaría hasta tanto cumpla con las órdenes de este Tribunal y subsane la totalidad de las deficiencias notariales señaladas por la ODIN. Previo a ser reinstalado en la práctica de la notaría, éste deberá evidenciar que ha rectificado todas las fallas notariales descritas mediante una Certificación emitida por la ODIN. Se le apercibe al señor Ramírez Ramos que la presente acción disciplinaria no lo exime de tener que sub-sanar las deficiencias señaladas por la ODIN en su obra notarial. Dicha obligación subsiste y su desatención lo ex-pondría al procedimiento de desacato correspondiente.

Por su parte, se le ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial del señor Ramírez Ramos y los entregue al Director de la Ofi-cina de Inspección de Notarías para la correspondiente in-vestigación e informe.


Asimismo, se le impone al señor Ramírez Ramos el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera ho-norarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportunamente de su suspen-sión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar a este Tribunal el cumpli-miento con lo anterior dentro del término de treinta días, contados a partir de la notificación de la presente Opinión “per curiam” y Sentencia.


La Oficina del Alguacil de este Tribunal notificará per-sonalmente esta Opinión “per curiam” y Sentencia al Sr. Juan C. Ramírez Ramos.


Se dictará sentencia de conformidad.


 El Ledo. Juan C. Ramírez Ramos fue admitido al ejercicio de la profesión de la abogacía el 20 de febrero de 2008 y prestó juramento como notario el 29 de octubre de ese año.